


110 HRES 607 IH: Extending best wishes to the people of

U.S. House of Representatives
2007-08-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 607
		IN THE HOUSE OF REPRESENTATIVES
		
			August 2, 2007
			Mr. McDermott (for
			 himself and Mr. Wilson of South
			 Carolina) submitted the following resolution; which was referred to
			 the Committee on Foreign
			 Affairs
		
		RESOLUTION
		Extending best wishes to the people of
		  India as they celebrate the 60th anniversary of India’s independence from the
		  British Empire.
	
	
		Whereas August 15th, India’s Independence Day, is a
			 national holiday in India;
		Whereas on August 15, 1947, India officially became a
			 sovereign nation;
		Whereas August 15, 2007, will mark the 60th anniversary of
			 the day India gained its independence from the British Empire;
		Whereas India has progressed as a secular, sovereign, and
			 democratic republic, and is continually making strides in gender, education,
			 and social and economic equality;
		Whereas India has opened up its economy to trade and
			 investment and the United States is the largest trading partner of
			 India;
		Whereas India elected its first female President, The
			 Honorable Pratibha Patil, on July 25, 2007, 41 years after it elected its first
			 female Prime Minister, The Honorable Indira Gandhi;
		Whereas India and the United States have a strong ongoing
			 partnership regarding the promotion of democratic values, cooperation on
			 international security, and collaboration on strategic initiatives;
		Whereas Americans of Indian origin are the fastest growing
			 and one of the highest educated immigrant groups in the United States;
		Whereas Americans of Indian origin have become important
			 contributors in the political, military, and economic sectors of the United
			 States;
		Whereas Americans of Indian origin are serving in all
			 branches of the United States Armed Forces, including in Afghanistan and Iraq;
			 and
		Whereas foreign direct investment by India continues to
			 grow at record levels and contributes significantly to the growth of the United
			 States economy: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)recognizes India as a long-term strategic
			 partner of the United States;
			(2)applauds the
			 Indian-American community in the United States for the important role it plays
			 in the relationship between the United States and India; and
			(3)extends best
			 wishes to the people of India as they celebrate the 60th anniversary of India’s
			 independence from the British Empire.
			
